Consolidated actions for personal injuries sustained by Ludwig Heiman and Frances Heiman and for property damage to an automobile of Bessie Heiman, as a result of a collision between her car and the car of defendant at the intersection of Barretto street and Southern boulevard, New York city. Judgment in favor of Ludwig and Frances Heiman reversed, the action severed and a new trial ordered as to said plaintiffs, with costs to the appellant to abide the event, unless plaintiff Ludwig Heiman stipulates to reduce the judgment in his favor to the sum of $3,668.35; in which event the judgment as so modified and the order appealed from are affirmed, without costs. The judgment in favor of plaintiff Bessie Heiman is affirmed, with costs to said respondent. No opinion. Settle order on notice. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.